DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    Claims 1-20 are pending.

Applicant’s Arguments
Applicant’s amendments are sufficient to overcome the Drawing objections set forth in the previous Office action.
Applicant’s amendments (and the Examiner’s amendments herein below) are sufficient to overcome the claim objections set forth in the previous Office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office action.
Applicant’s amendments (and the Examiner’s amendments herein below) are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office action.

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nataliya Dvorson (Reg. No. 56,616) on 10 February 2021.
The application has been amended as follows:

Listing of Claims:

			Claim 9 (Currently Amended)	An apparatus comprising:
				a communication interface configured to enable communications among entities in a mobile core infrastructure network having a home network and a visited network to which a mobile subscriber device has roamed from the home network;
				a memory; and
				a processor coupled to the communication interface and to the memory, wherein the processor is configured to:
				send, via the communication interface 
;
					receive, from a network function consumer in the visited network, a request for a selection of a first visited security edge protection proxy of one or more visited security edge protection proxies in the visited network; and
					select the first visited security edge protection proxy of the one or more visited security edge protection proxies.

Claim 10 (Cancelled)	

				Claim 11 (Currently Amended)	The apparatus of claim 9
			receive, from the first visited security edge protection proxy, a request for a roaming policy; and
determine a roaming connectivity policy based on the request.

				Claim 12 (Currently Amended)	The apparatus of claim 11, wherein the processor is configured to:
		send, to the first visited security edge protection proxy, roaming connectivity policy rules based on the roaming connectivity policy such that the first visited security edge protection proxy selects a connectivity route based on the roaming connectivity policy rules


				Claim 14 (Currently Amended)	One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations on behalf of a visited network function repository function in a visited 
		sending,
		receiving, from the home network function repository function in the home network, an identifier allocated by the home network function repository function for a selected network function producer in the home network; 
		receiving, from a network function consumer in the visited network, a request for a selection of a first visited security edge protection proxy of one or more visited security edge protection proxies in the visited network; and
selecting the first visited security edge protection proxy of the one or more visited security edge protection proxies.

Claim 15 (Cancelled)	

				Claim 16 (Currently Amended)	The non-transitory computer readable storage media of claim 14
		receiving, from the first visited security edge protection proxy, a request for a roaming policy; and
	determining a roaming connectivity policy based on the request.

				Claim 17 (Currently Amended)	The non-transitory computer readable storage media of claim 16, further comprising instructions operable for:
		sending, to the first visited security edge protection proxy, roaming connectivity policy rules based on the roaming connectivity policy such that the first visited security edge protection proxy selects a connectivity route based on the roaming connectivity policy rules


			Claim 21 (New)	The apparatus of claim 9, wherein the processor is further configured to:


Claim 22 (New)	The apparatus of claim 12, wherein the first visited security edge protection proxy is configured to proxy messages to the home network according to the connectivity route.

Allowable Subject Matter
10.    Independent claims 1, 9, 14, and 19 are allowed. Dependent claims 2-8, 11-13, 16-18, and 20-22 are allowed based on their dependency.

11.    The following is an examiner’s statement of reasons for allowance:

No reason for allowance is needed as the record is clear. According to MPEP 1302.14 (I): "In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."



13.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baek et al. (U.S. Pub. No. 2020/0367148) – cited for teaching returning an NF ID in response to a discovery request – paragraph [0067]
Kahn et al. (U.S. Pub. No. 2020/0344306) - cited for teaching IDs for NF instances – paragraph [0056]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS J PLECHA/Examiner, Art Unit 2438